Case 1:16-cv-00451-LEK-RLP Document 199 Filed 11/29/18 Page 1 of 2                  PageID #:
                                   4904
                                       MINUTES



 CASE NUMBER:             CIVIL NO. 16-00451LEK-RLP
 CASE NAME:               Andrew Grant, et al. Vs. Marriott Ownership Resorts Inc., et
                          al.
 ATTYS FOR PLA:
 ATTYS FOR DEFT:
 INTERPRETER:


       JUDGE:      Leslie E. Kobayashi            REPORTER:

       DATE:       11/29/2018                     TIME:


COURT ACTION: EO: COURT’S RULING REGARDING THE PARTIES’
PEREMPTORY CHALLENGES

        28 U.S.C. § 1870 states, in pertinent part: “In civil cases, each party shall be
entitled to three peremptory challenges. Several defendants or several plaintiffs may be
considered as a single party for the purposes of making challenges, or the court may
allow additional peremptory challenges and permit them to be exercised separately or
jointly.” (Emphases added.) This Court, in the exercise of its discretion, rules as follows:

1)     Plaintiffs Andrew Grant, Sandra Denise Kelly, and Robin Reisinger (“Plaintiffs”)
       will be considered as a single party for purposes of their peremptory challenges;

2)     Plaintiffs will be allowed a total of six peremptory challenges, which they may
       exercise separately or jointly; and

3)     Defendant Marriott Ownership Resorts, Inc. (“MORI”) will be allowed six
       peremptory challenges.

Plaintiffs may exercise their peremptory challenges jointly if all Plaintiffs agree to do so.
If Plaintiffs do not reach an agreement to exercise their peremptory challenges jointly,
each Plaintiff will have two peremptory challenges to exercise separately.

       If Plaintiffs agree to exercise their peremptory challenges jointly, Plaintiffs will
exercise one peremptory challenge, then MORI will exercise one peremptory challenge.
This order will be repeated until all peremptory challenges have been exhausted.
Case 1:16-cv-00451-LEK-RLP Document 199 Filed 11/29/18 Page 2 of 2               PageID #:
                                   4905
       If Plaintiffs do not reach an agreement, and they exercise their peremptory
challenges separately, the order will be as follows:

1)    Grant’s peremptory challenge 1
2)    MORI’s peremptory challenge 1
3)    Kelly’s peremptory challenge 1
4)    MORI’s peremptory challenge 2
5)    Reisinger’s peremptory challenge 1
6)    MORI’s peremptory challenge 3
7)    Grant’s peremptory challenge 2
8)    MORI’s peremptory challenge 4
9)    Kelly’s peremptory challenge 2
10)   MORI’s peremptory challenge 5
11)   Reisinger’s peremptory challenge 2
12)   MORI’s peremptory challenge 6.

       In either instance, a party may pass at any time, instead of exercising that
peremptory challenge. A pass does not affect the subsequent peremptory challenges, if
any, that the passing party has.

      IT IS SO ORDERED.

Submitted by: Warren N. Nakamura, Courtroom Manager
